This was a petition for a rehearing of the decision rendered by this court, ante 367. The ground of the petition was that the answer made a specific denial of the allegation of incorporation, and that this court erred in not so finding.
The following order -was passed
Per Curiam.
We see nothing in this petition tending to show that any material fact or principle of law has either been overlooked or disregarded, and therefore there is no ground for a-rehearing. It is ordered, that the petition be dismissed.